Citation Nr: 0508325	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  01-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to November 1, 1998, 
for the payment of dependency and indemnity compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to 
January 1961 and from April 1961 to February 1968.  He died 
in February 1985, and the appellant is his widow.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the RO that 
granted the appellant's reopened claim for DIC benefits and 
determined that she was entitled to payment of such benefits 
beginning November 1, 1998.

In a November 2001 decision, the Board denied the appellant's 
claim.  The appellant appealed, and in January 2003, the 
United States Court of Appeals for Veterans Claims (the 
Court) vacated the Board's decision and remanded the case for 
readjudication.

In July 2003, the Board remanded the case for additional 
development.  Subsequently, a November 2004 rating action 
again denied the appellant's claim.

The Board notes based on written argument submitted by the 
veteran's representative in August 2001 and January 2005, it 
appears that the representative is seeking revision or 
reversal of the RO's September 1985 decision on the basis of 
CUE.  That issue is hereby referred to the RO for initial 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's previous remand pointed out that the Court noted 
that a significant change in the law occurred during the 
pendency of this appeal when, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The Court found that the appellant had not been notified of 
the evidence she needed to supply and what VA would do in 
order to assist her with her claim under Quartuccio, supra., 
a Court decision issued subsequent to the Board's November 
2001 decision in this case.  While the appellant indicated in 
May 2003, and again in February 2004, that she had no 
additional evidence to submit, the record does not reflect 
that she has been notified of the type of evidence she needs 
to submit and what evidence VA will assist her in obtaining, 
in accordance with the Court remand. 

Unfortunately, the VCAA letter issued by the RO in February 
2004, pursuant to the Board's previous remand, incorrectly 
informed the appellant of the type of evidence necessary to 
establish entitlement to DIC benefits, rather than that 
necessary to establish an earlier effective date.  

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the case must be remanded to the RO for the 
following action:

The RO must review the claims folder and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the appellant of the 
information and evidence necessary to 
substantiate her claim for an effective 
date prior to November 1, 1998, for the 
payment of dependency and indemnity 
compensation (DIC) benefits:

(b) Notify the appellant of the 
information and evidence she is 
responsible for providing;

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as many 
requests as are necessary to obtain 
relevant records from a Federal department 
or agency; and

(d) Request that the appellant provide any 
evidence in her possession that pertains 
to her claim.

After the above requested action has been completed, the RO 
should review the appellant's claim to entitlement to an 
effective date prior to November 1, 1998, for the payment of 
dependency and indemnity compensation (DIC) benefits.  If the 
benefit sought on appeal remains denied, a supplemental 
statement of the case should be furnished to the appellant 
and her representative, and they should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


